                         Case
                         Case1:19-cr-00492-RA
                              1:19-cr-00492-RA Document
                                               Document54
                                                        53 Filed
                                                           Filed05/26/20
                                                                 05/26/20 Page
                                                                          Page11of
                                                                                 of27
                                                                                    5

                                                  CAHILL GORDON & REINDEL LLP
                                                     EIGHTY PINE STREET
                                                   NEW YORK, NY 10005-1702
HELENE R. BANKS            JONATHAN J. FRANKEL            TELEPHONE: (212) 701-3000      JOEL H. LEVITIN              DARREN SILVER
ANIRUDH BANSAL             ARIEL GOLDMAN                     WWW.CAHILL.COM              GEOFFREY E. LIEBMANN         JOSIAH M. SLOTNICK
DAVID L. BARASH            JASON M. HALL                        ___________              BRIAN T. MARKLEY             RICHARD A. STIEGLITZ JR.
LANDIS C. BEST             WILLIAM M. HARTNETT                                           MEGHAN N. McDERMOTT          ROSS E. STURMAN
BRADLEY J. BONDI           NOLA B. HELLER                   1990 K STREET, N.W.          WILLIAM J. MILLER            SUSANNA M. SUH
BROCKTON B. BOSSON         CRAIG M. HOROWITZ             WASHINGTON, DC 20006-1181       NOAH B. NEWITZ               ANTHONY K. TAMA
JAMES J. CLARK             DOUGLAS S. HOROWITZ                                           DAVID R. OWEN                JONATHAN D. THIER
CHRISTOPHER W. CLEMENT     TIMOTHY B. HOWELL                    (202) 862-8900           JOHN PAPACHRISTOS            SEAN P. TONOLLI
LISA COLLIER               DAVID G. JANUSZEWSKI                                          LUIS R. PENALVER             JOHN A. TRIPODORO
AYANO K. CREED             ELAI KATZ                  CAHILL GORDON & REINDEL (UK) LLP   KIMBERLY PETILLO-DÉCOSSARD   GLENN J. WALDRIP, JR.
SEAN M. DAVIS              BRIAN S. KELLEHER               24 MONUMENT STREET            SHEILA C. RAMESH             HERBERT S. WASHER
STUART G. DOWNING          RICHARD KELLY                      LONDON EC3R 8AJ            MICHAEL W. REDDY             MICHAEL B. WEISS
ADAM M. DWORKIN            CHÉRIE R. KISER*                  +44 (0) 20 7920 9800        OLEG REZZY                   DAVID WISHENGRAD
ANASTASIA EFIMOVA          JOEL KURTZBERG                        ___________             THORN ROSENTHAL              COREY WRIGHT
JENNIFER B. EZRING         TED B. LACEY                                                  TAMMY L. ROY                 JOSHUA M. ZELIG
HELENA S. FRANCESCHI       MARC R. LASHBROOK              WRITER’S DIRECT NUMBER         JONATHAN A. SCHAFFZIN        DANIEL J. ZUBKOFF
JOAN MURTAGH FRANKEL       ALIZA R. LEVINE                                               MICHAEL A. SHERMAN
                                                                                                                        * ADMITTED IN DC ONLY




                                                            (212) 701-3207

                                                                                                                May 26, 2020


                             Re:      United States v. Harvey Jackson (1:19-cr-00492) (RA)

           Dear Judge Abrams:

                  We are writing to request that Harvey Jackson’s sentencing, which is currently scheduled
           for June 19, 2020 at 2:30 p.m., be moved to a date as soon as possible and conducted remotely
           due to Mr. Jackson’s health conditions and the ongoing COVID-19 outbreak at the Metropolitan
           Detention Center (“MDC”). The Government does not oppose Mr. Jackson’s request for
           expedited sentencing, nor his request to be sentenced remotely.

                    On March 27, 2020, Congress passed the CARES Act in response to the current public
           health crisis. Under the CARES Act, felony sentences may be conducted by video
           teleconference, or by telephone conference if video teleconferencing is not reasonably available,
           if certain conditions are met.1 On March 30, 2020, Chief Judge McMahon issued Standing Order
           M10-468, finding that in-person proceedings would seriously jeopardize public health and
           safety, and authorizing video teleconferencing or telephone conferencing in felony sentencing
           proceedings with the consent of the defendant and upon a finding by the presiding judge that the
           proceeding cannot be further delayed without serious harm to the interests of justice.

                  Mr. Jackson fully understands his right to be present before the Court for sentencing, and
           he understands that he may request an adjournment of his sentencing to a future date when the


           1
            These conditions are: (1) the Judicial Conference finds that emergency conditions due to COVID-19
           materially affect either federal courts generally or a particular district court; (2) the chief judge of the district
           court finds that the felony sentence cannot be conducted in person without seriously jeopardizing public
           health and safety; (3) the district judge finds that the sentence cannot be further delayed without serious
           harm to the interests of justice. See CARES Act, H.R. 728, 116th Cong. § 15002(b)(2)(A) (2020).
           Case
           Case1:19-cr-00492-RA
                1:19-cr-00492-RA Document
                                 Document54
                                          53 Filed
                                             Filed05/26/20
                                                   05/26/20 Page
                                                            Page22of
                                                                   of27
                                                                      5
Cahill Gordon & Reindel LLP




                                                -2-
Court returns to its normal in-person practice. Mr. Jackson has consented to conduct his
sentencing via video teleconference.

        Mr. Jackson should receive a sentence of time served for three reasons: First, as
discussed in Mr. Jackson’s March 10, 2020 Sentencing Submission (Dkt. No. 50), Mr. Jackson’s
Criminal History Category substantially overstates his risk of recidivism. Second, Mr. Jackson’s
underlying health conditions, including asthma, hypertension, and obesity, put him at substantial
risk for serious illness from COVID-19. Third, conditions at the MDC are particularly
dangerous for vulnerable inmates such as Mr. Jackson, and weigh in favor of his release.

         First, Mr. Jackson should receive a sentence of time served because he has already been
incarcerated for approximately 10 months on these charges. In its Presentence Investigation
Report (“PSR”), the Probation Office calculates Mr. Jackson’s United States Sentencing
Guidelines (“Guidelines”) range as 37 to 46 months’ imprisonment. However, as detailed in his
Sentencing Submission, Mr. Jackson’s Criminal History Category substantially overstates his
risk of recidivism, and he is entitled to a downward departure from his Criminal History
Category. Sentencing Submission at 4-5. In addition to a downward departure, under Title 18,
United States Code, Section 3553(a), Mr. Jackson is entitled to a sentence substantially below
the Guidelines range. Id. at 5-9. As previously explained, if Mr. Jackson had been released from
his previous term of incarceration only five months earlier, none of his current criminal history
points would count towards his sentence, and his Guidelines range would be 10 to 16 months’
imprisonment. Id. at 2. Mr. Jackson has been a model inmate throughout his incarceration. He
has been employed in the kitchens of the facilities in which he has been held, has had no
disciplinary issues, and before the current health crisis, was a regular attendee at Narcotics
Anonymous meetings and weekly parenting classes.

         Second, Mr. Jackson’s health conditions further justify his release. Mr. Jackson is forty-
seven years old and suffers from asthma that requires use of an inhaler. PSR at 58. Mr. Jackson
has hypertension, which is currently untreated, and classifies as “obese” under U.S. Department
of Health & Human Services guidelines. Id. Mr. Jackson was placed on a list of high-risk inmates
because his underlying medical conditions put him at significant risk of serious illness from
COVID-19. Since the onset of the pandemic, courts have conducted numerous felony sentencings,
and adjudicated hundreds of motions seeking reductions in terms of imprisonment under the
federal compassionate release statute. As noted by Judge Furman, “[T]he best – perhaps the only
– way to mitigate the damage and reduce the death toll [of inmates from COVID-19] is to decrease
the jail and prison population . . .” United States v. Nkanga, No. 18-CR-713 (JMF), 2020 WL
1529535, at *1 (S.D.N.Y. Mar. 31, 2020). Congress has expressed a similar desire for courts to
“use all available powers and authorities . . . to reduce the number of federal prisoners in . . .
prisons.” See H. Comm. on the Judiciary, Letter on DOJ’s Handling of Novel Coronavirus, ECF
No. 660-4 at 3 (Mar. 19, 2020), https://judiciary.house.gov/uploadedfiles/2020-03-
19_letter_to_ag_barr_re_covid19.pdf?utm_campaign=2631-519.

        Courts are empowered to consider health conditions as part of, and in conjunction with,
the traditional sentencing factors described in § 3553(a). See, e.g., United States v. Park, No. 16-
CR-473 (RA), 2020 WL 1970603, at *3-6 (S.D.N.Y. Apr. 24, 2020) (granting compassionate
           Case
           Case1:19-cr-00492-RA
                1:19-cr-00492-RA Document
                                 Document54
                                          53 Filed
                                             Filed05/26/20
                                                   05/26/20 Page
                                                            Page33of
                                                                   of27
                                                                      5
Cahill Gordon & Reindel LLP




                                                -3-
release and reducing sentence to time served where certain § 3553(a) factors, including
defendant’s health conditions and an outbreak at the facility at which she was held, weighed in
favor of such result); United States v. Brady, No. S2 18-CR-316 (PAC), 2020 WL 2512100, at
*3 (S.D.N.Y. May 15, 2020) (listing factors for consideration for early release, including the
defendant’s age, defendant’s health conditions, conditions at the facility where defendant was
incarcerated, and factors under § 3553(a)); United States v. Daugerdas, No. 09-CR-581 (WHP),
2020 WL 2097653, at *3 (S.D.N.Y. May 1, 2020) (“[C]ourts in this district have found that
defendants’ pre-existing medical conditions, combined with the increased risk of COVID-19 in
prison settings, create ‘extraordinary and compelling reasons’ [for compassionate release].”).

         Mr. Jackson has a documented history of asthma, hypertension, and obesity. Asthma has
been considered especially significant by courts in this Circuit when making compassionate
release decisions during the COVID-19 pandemic. See, e.g., United States v. Smith, No. 12-CR-
133 (JFK), 2020 WL 1849748, at *4 (S.D.N.Y. Apr. 13, 2020) (“[Defendant’s] age and medical
conditions—such as his asthma—place him at a higher risk for developing serious complications
should he be exposed to COVID-19 while at the MDC . . . and would substantially diminish his
ability to provide self-care within those environments.”); United States v. Hernandez, No. 18-
CR-034-04 (PAE), 2020 WL 1684062, at *3 (S.D.N.Y. Apr. 2, 2020) (considering defendant’s
asthma in light of COVID-19 and concluding that defendant’s “heightened health risk”
constituted an “extraordinary and compelling” reason for compassionate release); United States
v. Wen, No. 6:17-CR-06173 (EAW), 2020 WL 1845104, at *7 (W.D.N.Y. Apr. 13, 2020)
(finding extraordinary and compelling reasons justifying release when the “[d]efendant
suffer[ed] from asthma” and was therefore “at an increased risk of falling seriously ill from
COVID-19.”).

        Courts in the Circuit consider hypertension as a compelling basis for release. See,
e.g., United States v. Scparta, No. 18-CR-578 (AJN), 2020 WL 1910481, at *9 (S.D.N.Y. Apr.
20, 2020) (ordering the release of a defendant with severe hypertension who was otherwise “in
generally good health”); United States v. Sawicz, No. 08-CR-287 (ARR), 2020 WL 1815851, at
*2 (E.D.N.Y. Apr. 10, 2020) (finding defendant’s vulnerability to complications from COVID-
19 because of hypertension constituted an “extraordinary and compelling reason” for release);
United States v. Williams, No. 3:17-CR-121 (VAB), 2020 WL 1974372 (D. Conn. Apr. 24,
2020) (granting compassionate release where defendant suffered from “asthma, hypertension,
and diabetes"). Hypertension is the top reported COVID-19 comorbidity for patients over the
age of 40 in New York State. See New York State Department of Health, COVID-19 Tracker,
Fatalities, (May 23, 2020), https://covid19tracker.health.ny.gov/views/NYS-COVID19-
Tracker/NYSDOHCOVID-19Tracker-
Fatalities?%3Aembed=yes&%3Atoolbar=no&%3Atabs=n.

        Courts have also taken notice that obese defendants, especially those of advanced age or
with other underlying health problems, face serious risks to their health in confinement. See,
e.g., United States v. Foreman, No. 3:19-CR-62 (VAB), 2020 WL 2315908, at *4 (D. Conn.
May 11, 2020) (granting compassionate release for inmate with hypertension and moderate
obesity given her increased risk of falling seriously ill from COVID-19, noting that defendant’s
           Case
           Case1:19-cr-00492-RA
                1:19-cr-00492-RA Document
                                 Document54
                                          53 Filed
                                             Filed05/26/20
                                                   05/26/20 Page
                                                            Page44of
                                                                   of27
                                                                      5
Cahill Gordon & Reindel LLP




                                                -4-
“weight—even if...not high enough to create the highest risk—along with her age of 58,
magnifies the risk”); Basank v. Decker, No. 20-CIV-2518 (AT), 2020 WL 1481503, at *7
(S.D.N.Y. Mar. 26, 2020) (finding petitioners with underlying health conditions including
obesity, asthma, and hypertension, could “face a severe, and quite possibly fatal” infection if
they remained in detention). Here, Mr. Jackson has a documented history of asthma requiring
the use of an inhaler, untreated hypertension, and obesity. These three underlying conditions all
increase Mr. Jackson’s risk of falling seriously ill from COVID-19, and present an extraordinary
and compelling justification for a sentence of time served.

        Third, conditions at the MDC, where Mr. Jackson has been incarcerated for the last
several months, weigh heavily in favor of his release. Because of a near-total lockdown at the
MDC related to the ongoing COVID-19 outbreak, Mr. Jackson has not seen his family or his
children since arriving at the MDC, and he has not been able to attend Narcotics Anonymous
meetings or participate in group recreational time. But beyond these issues, as a result of his
underlying medical conditions, Mr. Jackson’s ongoing incarceration at the MDC puts his health
at substantial risk, and constitutes an “extraordinary and compelling reason” for relief. See
United States v. Martin, No. 18-CR-834-7 (PAE), 2020 WL 1819961, at *3 (S.D.N.Y. Apr. 10,
2020) (“The crowded nature of federal detention centers such as the MDC present an outsize risk
that the COVID-19 contagion, once it gains entry, will spread.”); United States v. Raihan, No.
20-CR-68 (BMC) (JO), (Dkt. No. 20), at 10:12-19 (E.D.N.Y. Mar. 12, 2020) (continuing
defendant on pretrial release rather than remanding to MDC in part because “[t]he more people
we crowd into that facility, the more we’re increasing the risk to the community”); United States
v. Sanchez, No. 18-CR-00140 (VLB), 2020 WL 1933815, at *5 (D. Conn. Apr. 22, 2020)
(granting compassionate release where defendant with lupus had a heightened risk of
contracting, and developing serious complications from contracting, COVID-19 at the MDC).
The dangers posed by the MDC, particularly to high-risk individuals with underlying conditions
like Mr. Jackson, call into question the effectiveness of steps taken by the BOP and the MDC in
response to COVID-19, and constitute an “extraordinary and compelling reason” warranting
relief. See Chunn v. Edge, No. 20-CV-01590 (RPK), Facility Evaluation: Report of
Metropolitan Detention Center by Dr. Homer Venters dated April 30, 2020, (Dkt. No. 72), at 2
(E.D.N.Y.) (“In fact, it is my assessment that several current practices in MDC actually promote
a more rapid spread of COVID-19 inside the facility. . .”) attached as Exhibit 1. Because Mr.
Jackson is particularly vulnerable to serious illness if he were to contract COVID-19, his
continued incarceration at MDC presents another factor for this Court’s consideration at
sentencing.
           Case
           Case1:19-cr-00492-RA
                1:19-cr-00492-RA Document
                                 Document54
                                          53 Filed
                                             Filed05/26/20
                                                   05/26/20 Page
                                                            Page55of
                                                                   of27
                                                                      5
Cahill Gordon & Reindel LLP




                                               -5-
       In light of Mr. Jackson’s health, and the compelling reasons for him to be sentenced
substantially below his Guidelines range, including a sentence of time served, we respectfully
request that the Court allow Mr. Jackson’s sentencing to be conducted remotely on a date as soon
as possible.


                                                     Respectfully submitted,



                                                            /s/
                                                     Anirudh Bansal
                                                     Scott B. Singer

        cc:      Jun Xiang, AUSA
                 United States Attorney’s Office
                 Southern District of New York
                 One St. Andrew’s Plaza
                 New York, New York 10007


           The sentence is rescheduled to June 11, 2020 at 11:00 a.m. and will be held by video conference.

           SO ORDERED.


           ___________________________
           Ronnie Abrams, U.S.D.J.
           May 26, 2020
Case 1:20-cv-01590-RPK-RLM
           Case
            Case1:19-cr-00492-RA
                 1:19-cr-00492-RA
                              Document
                                  Document
                                   Document
                                       72-153-1
                                            54
                                             Filed
                                                 Filed
                                                  Filed
                                                   04/30/20
                                                       05/26/20
                                                        05/26/20
                                                              Page
                                                                 Page
                                                                  Page
                                                                   1 of622
                                                                        1ofofPageID
                                                                             27
                                                                              22    #: 1716



   UNITED STATES DISTRICT COURT
   EASTERN DISTRICT OF NEW YORK

    HASSAN CHUNN; NEHEMIAH McBRIDE;
    AYMAN RABADI, by his Next Friend
    MIGDALIZ QUINONES; JUSTIN RODRIGUEZ,
    by his Next Friend JACKLYN ROMANOFF;
    ELODIA LOPEZ; and JAMES HAIR,                              No. 20 Civ. 01590

    individually and on behalf of all others similarly         FACILITY EVALUATION:
    situated,                                                  METROPOLITAN DETENTION
                                                               CENTER COVID-19 RESPONSE
                           Petitioners,

                   -against-

    WARDEN DEREK EDGE,

                           Respondent.


   I.     Executive Summary

          1.      I visited the Metropolitan Detention Center in Brooklyn, New York (the “MDC”)

   on April 23, 2020. I was alarmed by the facility’s failure to implement simple procedures, in-

   line with the Center for Disease Control (the “CDC) guidelines, that could identify patients ill

   with COVID-19, prevent the spread of COVID-19 throughout the facility, and ensure that high-

   risk patients receive adequate care.

          2.      Multiple systemic failures in the COVID-19 response in the MDC impede the

   facility’s ability to know when people become ill with COVID-19. Most people within the MDC

   are not being effectively screened for COVID-19 signs or symptoms. When the MDC staff

   screens people for COVID-19, they rely only on temperature checks, which is a serious deviation

   from accepted standards.

          3.      The MDC’s response to COVID-19 is largely reliant on a broken sick-call system

   that does not function adequately. By that, I mean patients report symptoms of COVID-19, but
Case 1:20-cv-01590-RPK-RLM
           Case
            Case1:19-cr-00492-RA
                 1:19-cr-00492-RA
                              Document
                                  Document
                                   Document
                                       72-153-1
                                            54
                                             Filed
                                                 Filed
                                                  Filed
                                                   04/30/20
                                                       05/26/20
                                                        05/26/20
                                                              Page
                                                                 Page
                                                                  Page
                                                                   2 of722
                                                                        2ofofPageID
                                                                             27
                                                                              22    #: 1717



   such reports by patients are not acted on. Patients may repeatedly submit sick call requests with

   COVID-19 concerns, but the facility lacks the clinical response to find and care for those

   individuals. It also lacks the interest in aggregating that information to understand the symptoms

   in terms of the overall outbreak in the facility. MDC is therefore not prepared to effectively

   contain any outbreak of COVID-19—its practices put detainees and staff at grave risk of

   infection, serious illness and even death. On an urgent timeframe, the MDC should implement

   an immediate system to track symptoms of COVID-19.

          4.      Not only is MDC ill-equipped to identify cases of COVID-19 within its

   population, but it has not implemented adequate infection control practices. In fact, it is my

   assessment that several current practices in MDC actually promote a more rapid spread of

   COVID-19 inside the facility and serve to work against some of the infection control measures

   already in place. Detainees do not have access to adequate cleaning solutions or personal

   protective equipment (“PPE”); members of staff were not always wearing gloves or masks; and

   the COVID-19 isolation unit that I observed contained (i) detainees confirmed to have or

   suspected of having the virus and (ii) detainees who did not or were not suspected of having

   COVID-19.

          5.      Finally, current practices in the MDC do not adequately identify and protect

   detainees who are particularly vulnerable to the effects of COVID-19 due to their high-risk

   underlying medical conditions. In fact, the MDC has not implemented any special procedures

   for these high-risk detainees. I am therefore concerned that lasting damage to these detainees’

   health could result if they are infected by COVID-19 even though it could likely be avoided if

   easy to implement screening and isolating practices were implemented by MDC.




                                                    2
Case 1:20-cv-01590-RPK-RLM
           Case
            Case1:19-cr-00492-RA
                 1:19-cr-00492-RA
                              Document
                                  Document
                                   Document
                                       72-153-1
                                            54
                                             Filed
                                                 Filed
                                                  Filed
                                                   04/30/20
                                                       05/26/20
                                                        05/26/20
                                                              Page
                                                                 Page
                                                                  Page
                                                                   3 of822
                                                                        3ofofPageID
                                                                             27
                                                                              22    #: 1718



          6.      The net effect of these failings is that individuals within the MDC will be infected

   with COVID-19 and they will be identified at a dangerously late stage of infection. I am

   concerned that there may be a significant number of cases of COVID-19 that are undetected,

   both propelling the pace of the outbreak within the MDC—and because the MDC is not a closed

   system—the larger community. The MDC’s failures, described in detail below, represent gross

   deviations from adherence to correctional standards of care and CDC guidance. All the

   measures that I recommend are critical to finding and caring for individuals who are sick, and

   answering the question of how widespread the virus is in the facility.

   II.    Background

          7.      I am a physician, internist, and epidemiologist with over a decade of experience in

   providing, improving, and leading health services for incarcerated people. My clinical training

   includes residency training in internal medicine at Albert Einstein/Montefiore Medical Center

   (2007) and a fellowship in public health research at the New York University School of

   Medicine (2009). My experience in correctional health includes two years visiting immigration

   detention centers and conducting analyses of physical and mental health policies and procedures

   for persons detained by the U.S. Department of Homeland Security. This work included and

   resulted in collaboration with U.S. Immigration and Customs Enforcement (“ICE”) on numerous

   individual cases of medical release, the formulation of health-related policies, and testimony

   before the U.S. Congress regarding mortality inside ICE detention facilities.

          8.      After my fellowship training, I became the Deputy Medical Director of the

   Correctional Health Services of New York City. This position included both direct care to

   persons held in NYC’s 12 jails, as well as oversight of medical policies for their care. This role

   included oversight of chronic care, sick call, specialty referral and emergency care. I



                                                    3
Case 1:20-cv-01590-RPK-RLM
           Case
            Case1:19-cr-00492-RA
                 1:19-cr-00492-RA
                              Document
                                  Document
                                   Document
                                       72-153-1
                                            54
                                             Filed
                                                 Filed
                                                  Filed
                                                   04/30/20
                                                       05/26/20
                                                        05/26/20
                                                              Page
                                                                 Page
                                                                  Page
                                                                   4 of922
                                                                        4ofofPageID
                                                                             27
                                                                              22    #: 1719



   subsequently was promoted to the positions of Medical Director, Assistant Commissioner, and

   Chief Medical Officer. In the latter two roles, I was responsible for all aspects of health services

   including physical and mental health, addiction, quality improvement, re-entry and morbidity

   and mortality reviews as well as all training and oversight of physicians, nursing and pharmacy

   staff. In these roles, I was also responsible for evaluating and making recommendations on the

   health implications of numerous security policies and practices including the use of force and

   restraints.

           9.     During this time, I managed multiple communicable disease outbreaks including

   H1N1 in 2009, which impacted almost 1/3 of housing areas inside the adolescent jail, multiple

   seasonal influenza outbreaks, a recurrent legionella infection and several other smaller outbreaks.

           10.    In March 2017, I left Correctional Health Services of New York City to become

   the Director of Programs for Physicians for Human Rights. In this role, I oversaw all programs of

   Physicians for Human Rights, including training of physicians, judges and law enforcement staff

   on forensic evaluation and documentation, analysis of mass graves and mass atrocities,

   documentation of torture and sexual violence, and analysis of attacks against healthcare workers.

           11.    The following report is submitted as an evaluation of the COVID-19 response

   currently underway in the Metropolitan Detention Center (MDC), administered by the Federal

   Bureau of Prisons in Brooklyn New York (the “BOP”). The purpose if this report is to focus on

   the adequacy of infection control and other public health measures currently being implemented

   to prevent serious illness and death among staff and detained people within this facility, and the

   impact of COVID-19 on surrounding health systems.

           12.    I have conducted this evaluation and review of documents with the following

   questions in mind:



                                                     4
Case 1:20-cv-01590-RPK-RLM
           Case
           Case 1:19-cr-00492-RA
                1:19-cr-00492-RA
                              Document
                                 Document
                                  Document
                                       72-153-1
                                           54Filed
                                                Filed
                                                  Filed
                                                   04/30/20
                                                      05/26/20
                                                        05/26/20
                                                              Page
                                                                 Page
                                                                  Page
                                                                   5 of1022
                                                                         5 of
                                                                           ofPageID
                                                                              27
                                                                              22    #: 1720



                   a.      Do current practices in MDC adequately detect the number and severity of

                           COVID-19 cases among staff and detainees and respond in a manner

                           consistent with CDC guidelines and other established clinical standards of

                           care?

                   b.      Do current practices in MDC adequately slow the spread of COVID-19

                           through the facility and between people, both staff and detainees in a

                           manner consistent with CDC guidelines and other clinical standards of

                           care?

                   c.      Do current practices in MDC adequately identify and protect high-risk

                           detainees from serious illness and death from COVID-19?

   III.    Methodology

           13.     In order to prepare this report, I visited MDC on April 23, 2020 and physically

   inspected the facility. I toured and examined the entry and screening area, four housing areas,

   and the health services unit. Housing areas inspected included the special housing unit, unit 82

   (cadre), unit 41, and unit 84 (isolation).

           14.     During this inspection, I was able to speak with 17 detained people. My

   interactions with detained people included asking the following structured questions:

                   a.      Have you been around anyone you thought had COVID-19?

                   b.      What has this facility done to prepare for COVID-19?

                   c.      Have you been asked any questions about COVID-19 by health staff?

                   d.      How have you reported concerns about your health (including COVID-19)

                           in this facility?




                                                     5
Case 1:20-cv-01590-RPK-RLM
           Case
           Case 1:19-cr-00492-RA
                1:19-cr-00492-RA
                              Document
                                 Document
                                  Document
                                       72-153-1
                                           54Filed
                                                Filed
                                                  Filed
                                                   04/30/20
                                                      05/26/20
                                                        05/26/20
                                                              Page
                                                                 Page
                                                                  Page
                                                                   6 of1122
                                                                         6 of
                                                                           ofPageID
                                                                              27
                                                                              22    #: 1721



                  e.      Who wears masks and gloves in this facility and how do they get this

                          equipment?

                  f.      Who cleans inside cells in this facility and how and how often do they get

                          cleaning supplies?

                  g.      Who cleans outside cells in this facility and how and how often do they

                          get cleaning supplies?

          15.     In addition to the visit to the facility I was able to review the following records

   and information:

                  a.      Sick-call requests for inmates detained at MDC (electronic and paper);

                  b.      Detainee sick-call data and requests;

                  c.      BOP COVID-19 policies and procedures;

                  d.      Amended Petition dated April 23, 2020;

                  e.      Medical records of Mr.

                  f.      Transcript of deposition of Stacey Vasquez pursuant to Fed. R. Civ. P.

                          30(b)(6) dated April 27, 2020;

                  e.      BOP screening tools; and

                  f.      BOP statistics on COVID-19 at BOP facilities.

          16.     The information I have gathered via the above referenced documents, in

   conjunction with the results of my physical site visit, are sufficient for me to come to the

   conclusions drawn below, with a high degree of confidence.

   IV.    Assessment of the MDC Facility’s COVID-19 Detection Practices

          17.     Current practices in the MDC likely fail to detect all cases of COVID-19 and also

   fail to even track the presence of COVID-19 symptoms throughout the facility. Therefore, the



                                                     6
Case 1:20-cv-01590-RPK-RLM
           Case
           Case 1:19-cr-00492-RA
                1:19-cr-00492-RA
                              Document
                                 Document
                                  Document
                                       72-153-1
                                           54Filed
                                                Filed
                                                  Filed
                                                   04/30/20
                                                      05/26/20
                                                        05/26/20
                                                              Page
                                                                 Page
                                                                  Page
                                                                   7 of1222
                                                                         7 of
                                                                           ofPageID
                                                                              27
                                                                              22    #: 1722



   number of infected detained people and staff is likely much larger than currently appreciated.

   There are several reasons for this failure to detect COVID-19 infection. These reasons are set

   out below.

          A.      Most People are Not Screened for COVID-19 Signs and Symptoms

          18.     The CDC recommends that all new admissions to a detention facility be screened

   for both signs and symptoms of COVID-19. This process includes asking about common

   symptoms of COVID-19 such as cough, fever, shortness of breath, and also includes asking

   about contact with people who have had COVID-19 and checking temperature.1 Several people

   I spoke with reported that they had not been screened at all when they arrived in MDC, a clear

   deviation from basic CDC guidelines.2 As a result, it is likely that COVID-19 is easily being

   brought into the MDC from newly arrived detainees.

          19.     Active surveillance was not in place for COVID-19 across multiple housing areas

   within the MDC. While some of the housing areas did report that daily temperature checks had

   started in the past two weeks, I was told that the frequency of these checks had declined from

   once per day to once every two to three days. 3 In addition, no other signs of COVID-19

   appeared to be checked in these housing areas, including heart rate and blood oxygenation

   monitoring.4

          20.     A sign posted on the door into housing area 41 read “Number of people with

   COVID symptoms-0”. However, based on my interviews with people on that unit, no symptom




          1 https://www.cdc.gov/coronavirus/2019-ncov/hcp/dialysis/screening.html
          2                 (84);                            (41)
          3                                (SHU);                                  (SHU);
                     5 (SHU);                               (SHU);                                  (82)
                                    (82);                                    (41).
                                           (82);                                (82);
                (82);                              (41);               (84).

                                                    7
Case 1:20-cv-01590-RPK-RLM
           Case
           Case 1:19-cr-00492-RA
                1:19-cr-00492-RA
                              Document
                                 Document
                                  Document
                                       72-153-1
                                           54Filed
                                                Filed
                                                  Filed
                                                   04/30/20
                                                      05/26/20
                                                        05/26/20
                                                              Page
                                                                 Page
                                                                  Page
                                                                   8 of1322
                                                                         8 of
                                                                           ofPageID
                                                                              27
                                                                              22    #: 1723



   screening was occurring at all, and the limited checking of a single sign—temperature—was

   intermittent. This is grossly inadequate because the CDC makes clear that COVID-19 can

   present with many signs or symptoms and that screening and surveillance should be focused on

   asking about symptoms as well as detecting elevated temperature. 5

          21.      Further, none of the people I spoke with reported symptom screening. That is,

   they were never asked whether they had cardinal symptoms of COVID-19 including, for

   example: fatigue, shortness of breath, cough and other symptoms identified by the CDC. 6 It is

   essential that such active screening should be part of any during a viral outbreak. To fail to do so

   can result in catastrophic consequences to populations exposed to a communicable virus, such as

   COVID-19.

          B.       MDC Relies on a Defective System to Detect Cases of COVID-19 Internally

          22.      It is best-practice for correctional facilities to implement an effective “sick-call”

   system to ensure that people who are ill or have medical concerns can receive timely and

   clinically competent assessments and treatment. I observed that MDC’s own sick-call system

   was defective, and is likely to aid the spread of COVID-19 throughout the facility.

                   i.      Sick Calls Were Ignored

          23.      When I asked detainees about how they access health services in MDC, they

   reported that they fill out both electronic and paper sick call requests. Problematically however,

   the detainees indicated that it generally takes several requests and between 3-7 days to be seen by

   medical staff. Other detainees indicated that medical staff never responded at all.




          5   https://www.cdc.gov/coronavirus/2019-ncov/hcp/dialysis/screening.html
          6   https://www.cdc.gov/coronavirus/2019-ncov/symptoms-testing/symptoms.html

                                                      8
Case 1:20-cv-01590-RPK-RLM
           Case
           Case 1:19-cr-00492-RA
                1:19-cr-00492-RA
                              Document
                                 Document
                                  Document
                                       72-153-1
                                           54Filed
                                                Filed
                                                  Filed
                                                   04/30/20
                                                      05/26/20
                                                        05/26/20
                                                              Page
                                                                 Page
                                                                  Page
                                                                   9 of1422
                                                                         9 of
                                                                           ofPageID
                                                                              27
                                                                              22    #: 1724



           24.      Multiple detainees reported filling out these sick-call forms repeatedly because

   they feared they had COVID-19.7 After multiple requests, the only response was for a health

   staffer to come to their cell and take their temperature. However, no thorough symptoms were

   elicited and no other physical examinations were conducted. According to the detainees, this

   was the case even when they reported having shortness of breath.8

           25.      My review of sick-call forms also indicates major systemic problems with the

   MDC sick-call system. A review of recent electronic sick-call requests made between March 13,

   2020 and April 13, 2020 from the MDC shows that large numbers of detainees have reported

   symptoms consistent with COVID-19 infection.9 A total of 147 sick call requests during this

   time include symptoms that are associated with COVID-19 including trouble breathing, fever,

   cough and weakness. I reviewed each of these sick call requests and among them are 37 people

   who had repeated sick call requests during this timeframe. More of the requests that I reviewed

   may in fact represent repeated complaints for the same or similar concerns, but these 37 only

   reflect the instances in which the person expressly identified their concerns as a repeat. In

   addition, 11 of these sick call requests included detained people reporting symptoms of COVID-

   19 among other detained people.

           26.      Based on my review of BOP statistics amongst detainees and staff at the MDC,

   which as of April 28, 2020 reported “Inmates tested: 13, Inmates positive: 6, Staff Positive: 30,”

   I am concerned that these statistics may reflect the early stages of exponential growth.



            7 People who reported filling out multiple sick call requests with COVID-19 symptoms and without receiving
   a timely response include Mr.                                                                          .
            8                                           (82);                                                (84);
                                  (82).
            9 Petitioners’ attorneys provided access to sick call requests. Criteria utilized for COVID-19 symptoms were
   based on CDC criteria. Petitioners’ attorneys created a spreadsheet that categorized sick call requests by date,
   symptoms and other demographic information. Sick call forms for patients reporting COVID-19 symptoms were
   reviewed by myself.

                                                            9
Case 1:20-cv-01590-RPK-RLM
           Case
            Case1:19-cr-00492-RA
                 1:19-cr-00492-RA
                              Document
                                  Document
                                   Document
                                       72-153-1
                                            54
                                             Filed
                                                 Filed
                                                  Filed
                                                   04/30/20
                                                       05/26/20
                                                        05/26/20
                                                              Page
                                                                 Page
                                                                  Page
                                                                   10 of
                                                                      15
                                                                       1022
                                                                          ofofPageID
                                                                              27
                                                                               22    #: 1725



            27.        Given the systemic concerns with addressing the sick-call system in MDC, heavy

    consideration should be given to testing all people detained in MDC. Because the facility has not

    taken measures to detect, track and act on the level of symptoms among detainees, and because

    the systems required to implement an adequate response to COVID-19 will take time to

    implement, I believe it is essential to implement a phased testing of detained people, starting

    with high risk patients and those who present with COVID-19 symptoms.

                       ii.     Paper Sick-Calls Were Destroyed and Not Scanned to Patient Medical

                               Records

            28.        I have reviewed, and was alarmed by the transcript of the deposition of Stacey

    Vasquez dated April 27, 2020 (the “Vasquez Deposition”). Ms. Vasquez is the Health Services

    Administrator at MDC. During Ms. Vasquez’s deposition, she indicated that MDC does not

    retain the original sick-call requests and scan them into the electronic medical record of patients

    and that this is a routine practice.10

            29.        This represents a gross deviation from basic health care standards because the

    sick-call requests form part of the patient’s medical record. Without this practice, the health

    service does not know how many requests were made, and how many were responded to. It also

    renders impossible any evaluation of whether the assessment and care provided was appropriate

    to the patient’s original concerns. This is especially problematic in cases of non-English

    speakers such as the two men identified in the case examples described below.

            30.        Ms. Vasquez’s deposition testimony also included a confusing justification

    suggesting that scanning-in these records would represent an infection control concern—as if the

    scanning in of a piece of paper, after it had made its way from the patient, to a sick-call box, to a



            10   Vasquez Deposition, pg. 196:14-18.

                                                       10
Case 1:20-cv-01590-RPK-RLM
           Case
            Case1:19-cr-00492-RA
                 1:19-cr-00492-RA
                              Document
                                  Document
                                   Document
                                       72-153-1
                                            54
                                             Filed
                                                 Filed
                                                  Filed
                                                   04/30/20
                                                       05/26/20
                                                        05/26/20
                                                              Page
                                                                 Page
                                                                  Page
                                                                   11 of
                                                                      16
                                                                       1122
                                                                          ofofPageID
                                                                              27
                                                                               22    #: 1726



    staff member to pick up, and then to clinic to arrange and deliver care, would pose a threat to

    staff or the machine utilized to scan in the records.

            31.    This practice, described by Ms. Vasquez, appears to be the intentional destruction

    of medical records. Doing so ensures that the facility cannot conduct basic quality assurance,

    including whether sick-call requests are acted on in a timely manner. During a viral pandemic,

    such as the COVID-19 outbreak, this is a very alarming practice.

                   iii.    MDC Response to Urgent Sick-Calls Is Inadequate

            32.    While I was present at the MDC facility, several patients reported that when they

    had an urgent or emergent medical problem, the only response was for staff to come and take

    their temperature, without removing them from their cell for clinical assessment.

            33.    Two detainees with a history of asthma reported having asthma attacks. In both

    cases, a nurse responded and took their temperature, but never listened to their lungs or took their

    peak flow measurement, both of which are requirements for assessment of an asthmatic

    patient11.

            34.    These responses raise the concern that MDC is not only failing to provide

    adequate COVID-19 response, but is failing to provide the most basic assessment of patients in

    other types of medical distress or emergency. Should the COVID-19 outbreak increase within

    the MDC, these failures could compound the problem and lead to worse medical outcomes for

    detainees suffering from COVID-19 or other illnesses.

                   iv.     MDC Nurses Are Not Attending to Sick-Calls or Tracking COVID-19
                           Symptoms

            35.    The Vasquez Deposition also revealed a lack of basic outbreak management in

    MDC regarding sick-call requests.


            11                                 (82);                                    (82)

                                                       11
Case 1:20-cv-01590-RPK-RLM
           Case
            Case1:19-cr-00492-RA
                 1:19-cr-00492-RA
                              Document
                                  Document
                                   Document
                                       72-153-1
                                            54
                                             Filed
                                                 Filed
                                                  Filed
                                                   04/30/20
                                                       05/26/20
                                                        05/26/20
                                                              Page
                                                                 Page
                                                                  Page
                                                                   12 of
                                                                      17
                                                                       1222
                                                                          ofofPageID
                                                                              27
                                                                               22    #: 1727



           36.     Basic correctional practice during a communicable viral outbreak is to assign a

    nurse to review every sick call request on a same day basis. These reviews are structured, with

    an eye towards the specific symptoms identified by leadership.

           37.     In the outbreaks I have managed, we would create a template for nurses

    conducting an outbreak sick-call review so that they could pull out any requests that included

    rash, spider bites, or fever in the case of MRSA outbreak; or, fever, cough, or sore throat during

    H1N1, for example. This subset of sick-call request is then used for two purposes. First, on the

    clinical side, these patients are seen immediately (same day or next morning) for assessment.

    Second, on the outbreak management side, these symptoms are put into a simple spreadsheet that

    can track the overall incidence of various symptoms by date and location within a certain facility.

           38.      This approach is absolutely essential to tracking the spread of any outbreak and I

    have utilized it in managing outbreaks of H1N1, Legionella, MRSA, Clostridium Difficile

    diarrheal illness, seasonal influenza and numerous other instances. I would have expected to

    have seen such a system implemented at MDC given the severity of the current COVID-19

    outbreak.

           39.     When asked about the tracking of COVID-19 symptoms, Ms. Vasquez, who is the

    lead health administrator for MDC, stated that this was not being done and that it was not

    possible given their data systems. I believe that approach I have outlined above is entirely

    possible at MDC, because, as stated above, I have implemented it in both paper and electronic

    record settings. I view this refusal to track the incidence of COVID-19 symptoms among the

    patients in their charge as especially egregious and intentionally designed to avoid knowing the

    extent of the outbreak and providing the necessary care.

    V.     Assessment of the MDC’s Mitigation Practices to Slow the Spread of COVID-19



                                                    12
Case 1:20-cv-01590-RPK-RLM
           Case
            Case1:19-cr-00492-RA
                 1:19-cr-00492-RA
                              Document
                                  Document
                                   Document
                                       72-153-1
                                            54
                                             Filed
                                                 Filed
                                                  Filed
                                                   04/30/20
                                                       05/26/20
                                                        05/26/20
                                                              Page
                                                                 Page
                                                                  Page
                                                                   13 of
                                                                      18
                                                                       1322
                                                                          ofofPageID
                                                                              27
                                                                               22    #: 1728



              40.   Based on my physical inspection of the MDC, it is my assessment that several

    current practices in MDC actually promote a more rapid spread of COVID-19 inside the facility

    and serve to work against some of the infection control measures already in place.

              A.    MDC has Not Implemented Adequate Infection Control Practices

              41.   The CDC has identified basic guidelines for infection control and overall COVID-

    19 response in detention settings, many of which the MDC appears to have ignored. For

    example, I would have expected—at minimum—that the MDC had sufficient levels of PPE,

    cleaning solution and equipment, an adequate quantity of tests available and that common, high-

    touch surfaces such as phones and computers would be cleaned between uses, and that no-tough

    waste receptacles would be present in the facility common areas and housing areas.

              42.   Detainees that I spoke with indicated significant gaps in access to cleaning

    solutions, with some reporting that they receive insufficient cleaning solution for their cell area.12

    In addition, several detainees including Mr. Rabadi reported that they have not observed any

    cleaning of the phones, despite being used by one detainee after another.

              43.   While at MDC, I observed several correctional staff not wearing gloves or masks,

    and it was not clear who was mandated to wear masks or gloves. Staff wore loose-fitting

    surgical masks even in the Isolation unit.

              44.   No trash containers were present in any of the hallway areas we toured, or in the

    common spaces outside the elevators. None of the trash containers I observed allowed for hands

    free depositing of gloves or masks or other PPE, except in the treatment room of the medical

    clinic.



              12                                 SHU);                                (SHU); J
                      (SHU).


                                                         13
Case 1:20-cv-01590-RPK-RLM
           Case
            Case1:19-cr-00492-RA
                 1:19-cr-00492-RA
                              Document
                                  Document
                                   Document
                                       72-153-1
                                            54
                                             Filed
                                                 Filed
                                                  Filed
                                                   04/30/20
                                                       05/26/20
                                                        05/26/20
                                                              Page
                                                                 Page
                                                                  Page
                                                                   14 of
                                                                      19
                                                                       1422
                                                                          ofofPageID
                                                                              27
                                                                               22    #: 1729



           45.     Further, in the isolation unit which I understood was for those detainees who were

    COVID-19 positive or presumed positive, a cart referred to as a “PPE cart” was located in the

    entry area to the unit, but lacked any gowns or masks. When I entered the unit, detainees

    revealed that they had been given loose fitting surgical masks, not N95 masks, and these masks

    were the only face covering they utilized to come out of their cells and shower . Alarmingly

    however, this unit also housed people who did not have COVID-19 and were not suspected of

    having COVID-19, including one detainee who had returned from hospitalization and

    rehabilitation for a non-COVID-19 related problem.

           46.     The trash container next to the PPE cart requires that one touch the container lid

    to open and insert PPE, and I observed every staff member who exited with us touch this lid,

    some with gloves and others with ungloved hands. There is no medical examination space inside

    this unit, which appears to be designed as a solitary confinement unit. Patients must be taken out

    of this unit for access to an examination room. medical examination . If staff are entering the

    cells of patients and attempting to conduct examinations on the bed of the patient or while they

    stand, this would represent a gross departure of basic correctional practice; it would represent

    inadequate examination, and also create increased risks for staff who already appear to lack

    appropriate PPE and who would be entering cells that lack negative pressure ventilation. I am

    gravely concerned that these practices are likely to cause (or have already caused) COVID-19

    infection in the staff and other detained people in this unit. These deficiencies represent gross

    deviations from basic infection control and CDC guidelines and serve to work against any

    measures taken by the MDC to mitigate the spread of COVID-19.

           47.     I spoke with one detainee who is at high-risk of serious illness or death from

    COVID-19 who was transferred into the isolation unit for non-COVID-19 reasons. He also



                                                     14
Case 1:20-cv-01590-RPK-RLM
           Case
            Case1:19-cr-00492-RA
                 1:19-cr-00492-RA
                              Document
                                  Document
                                   Document
                                       72-153-1
                                            54
                                             Filed
                                                 Filed
                                                  Filed
                                                   04/30/20
                                                       05/26/20
                                                        05/26/20
                                                              Page
                                                                 Page
                                                                  Page
                                                                   15 of
                                                                      20
                                                                       1522
                                                                          ofofPageID
                                                                              27
                                                                               22    #: 1730



    reported that he was never screened in any manner before he came into the facility and into the

    unit. He expressed grave fears that he would contract COVID-19 on this unit and become

    seriously ill or die.13 The lack of COVID-19 screening for people entering a facility, and the lack

    of medical isolation of people with known or suspected COVID-1 from other detained people

    represents gross deviations from CDC guidelines.

            B.       The Physical Environment at MDC is Conducive to the Spread of COVID-19

            48.      During my physical visit to the MDC, I was concerned that the cells were much

    colder than the tier. In fact, as soon as we entered into the unit, detainees began to yell about

    how cold their cells were.

            49.      When I entered into an empty cell, it was significantly colder than outside the tier.

    When I entered the MDC, before the tour of the housing units, a staff member conducting

    temperature checks initially took my temperature, which was below 97’. The staff member then

    asked if I had been outside in the cold and waited two minutes to recheck it once I had been

    standing inside.

            50.      I observed the temperature screening in housing area 82 but saw no such process

    to mitigate the possible impact of environmental temperature on the temperature checks for

    detained people. This concerned me because it indicates a lower standard of care in detecting

    elevated temperature among detainees.

    VI.     Assessment of the MDC’s Efforts to Identify and Protect Detainees Particularly
            Vulnerable to the Effects of COVID-19 Due to High-Risk Factors

            51.      Based on my physical inspection of the MDC, it is my assessment that current

    practices in MDC do not adequately identify and protect detainees who are particularly



            13                  (84) (transferred to the MDC from a nursing home on or about April 21, 2020; recovering
    from severe second and third degree burns).

                                                            15
Case 1:20-cv-01590-RPK-RLM
           Case
            Case1:19-cr-00492-RA
                 1:19-cr-00492-RA
                              Document
                                  Document
                                   Document
                                       72-153-1
                                            54
                                             Filed
                                                 Filed
                                                  Filed
                                                   04/30/20
                                                       05/26/20
                                                        05/26/20
                                                              Page
                                                                 Page
                                                                  Page
                                                                   16 of
                                                                      21
                                                                       1622
                                                                          ofofPageID
                                                                              27
                                                                               22    #: 1731



    vulnerable to the effects of COVID-19 due to their high-risk underlying medical conditions.

    This is despite the fact that the facility is aware that many such high-risk detainees exist.14

           52.       According to the CDC, people who are “high-risk” include those who are older,

    and people with including: diabetes, asthma, coronary artery disease, hypertension, those who

    are immunocompromised, severely obese (body mass index [“BMI”] of 40 or higher), have

    chronic kidney disease and are smokers.15

           A.        The MDC has Not Implemented Any Special Procedures for High-Risk Patients

           53.       During my visit to the MDC I encountered several patients with risk factors for




   -
    serious illness or death from COVID-19, including Mr.

                  and it was apparent that they had not been identified to receive any additional

    protection or surveillance for COVID-19 symptoms.

           54.       Detainees also confirmed that the institutional toilets cause a spray—or plum—

    when flushed.16 This is a critical concern because of potential fecal-oral transmission of

    COVID-19 between cellmates, and the practice of having high-risk detainees in cells with other

    people. Conditions reported by these patients included poorly controlled asthma and coronary

    artery disease. These patients indicated that the way they would need to report any COVID-19

    symptoms would be to rely on sick-call, which is defective.

           B.        Illustrative Examples

           55.       While the deficiencies listed above represent information provided from patient

    interviews, physical inspection and document review, the case of two patients in the isolation

    unit is particularly illustrative of the systematic failures in MDC’s response to COVID-19.


           14   Vasquez Deposition, pgs. 206-208.
           15         https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-at-higher-
    risk.html
           16                       (84).

                                                      16
Case 1:20-cv-01590-RPK-RLM
           Case
            Case1:19-cr-00492-RA
                 1:19-cr-00492-RA
                              Document
                                  Document
                                   Document
                                       72-153-1
                                            54
                                             Filed
                                                 Filed
                                                  Filed
                                                   04/30/20
                                                       05/26/20
                                                        05/26/20
                                                              Page
                                                                 Page
                                                                  Page
                                                                   17 of
                                                                      22
                                                                       1722
                                                                          ofofPageID
                                                                              27
                                                                               22    #: 1732



           56.     I interviewed Mr.                            and Mr.

    separately during my inspection. Both men are in the isolation unit and are the only two men

    being held on the unit because of COVID-19 related reasons.

           57.     The two men were originally cell mates on unit 72 before they were transferred to

    the isolation unit. Both men report that Mr.                    became ill while they were being

    held in unit 72, with shortness of breath, chills, weakness to the extent he could not get out of

    bed, and loss if taste and smell—all of which are signs of COVID-19 infection..

           58.     Multiple requests for medical care were made by both men, including paper and




                                                                                           -
    electronic sick call requests, attempting to ask orderlies and security staff for medical assistance.




   -
    They reported that after 3 or 4 sick call requests were made, a nurse came, took Mr.

              s temperature and left when the reading was normal, without asking any questions

    about his symptoms. The staff member who came did not ask for either of the men to be

    removed from their cell and did not speak Spanish, which is the language both men speak.

           59.     Several days after the initial sick call request was made, both men came out of

    their cell multiple times to eat, shower and be on the unit. Mr.                    also observed




                                                                                              -
    his cellmate attempting to get help from correctional staff for being ill, but reports that none of




   -
    the correctional staff spoke Spanish. Several days after his cell mate became sick, Mr.

                 eports that he became ill with similar symptoms.

           60.     On April 15, 2020, after several sick call requests, nurses came to their cell and

    took his temperature, which was elevated, and he was transferred to the isolation unit by staff not

    wearing masks or gloves. Since arriving on this isolation unit, both men report (and I observed)

    being given a surgical mask that hangs loosely on their face. Both men report coming out of his

    cell for showers and other discrete activities. Mr.                   reports not being physically



                                                     17
Case 1:20-cv-01590-RPK-RLM
           Case
            Case1:19-cr-00492-RA
                 1:19-cr-00492-RA
                              Document
                                  Document
                                   Document
                                       72-153-1
                                            54
                                             Filed
                                                 Filed
                                                  Filed
                                                   04/30/20
                                                       05/26/20
                                                        05/26/20
                                                              Page
                                                                 Page
                                                                  Page
                                                                   18 of
                                                                      23
                                                                       1822
                                                                          ofofPageID
                                                                              27
                                                                               22    #: 1733



    examined or given medical care for many days and nobody has listened to his lungs with a

    stethoscope during this time.

           61.       When I reviewed his medical records, there was no record of the sick call requests

    and the original sick call forms are not present. In addition, there is no record of any care

    provided to him between April 17 – April 27, 2020. Any patient in medical isolation for known

    or presumed COVID-19 case should be evaluated on a daily basis in a clinical setting including

    physical examination of their breathing, heart and lung sounds, vital signs and other basic

    COVID-19 concerns. Each person should also have their signs and symptoms checked twice per

    day. These assessments require a dedicated clinical examination space for the daily out of cell

    encounter and require use of interpreter services for both out of cell and cell side symptom/sign

    checks. Failure to provide this basic level of care, for patients who have already been identified

    as having COVID-19 represents a grave deficiency in care, and risks the rapid deterioration of

    these patients while locked in their cells. COVID-19 often progresses to include life-threatening

    pneumonia in the second week of symptoms. The denial of basic assessment in the very unit

    dedicated to hosing these patients, likely arriving in their second week of symptoms, is likely to

    create dramatically higher rates of serious illness and death due to late appreciation of

    deterioration.

           62.       A dedicated clinical examination space should be located on any unit identified as

    a medical isolation unit, and staff who care for known or suspected COVID-19 cases should

    wear full PPE during these encounters including, N95 masks, face shields and gowns. These

    standards represent CDC guidelines and basic infection control standards. Virtually none of

    these guidelines were followed in these two case examples. It is doubtful that MDC will be able




                                                     18
Case 1:20-cv-01590-RPK-RLM
           Case
            Case1:19-cr-00492-RA
                 1:19-cr-00492-RA
                              Document
                                  Document
                                   Document
                                       72-153-1
                                            54
                                             Filed
                                                 Filed
                                                  Filed
                                                   04/30/20
                                                       05/26/20
                                                        05/26/20
                                                              Page
                                                                 Page
                                                                  Page
                                                                   19 of
                                                                      24
                                                                       1922
                                                                          ofofPageID
                                                                              27
                                                                               22    #: 1734



    to enact these guidelines if they continue to utilize this shared unit, which lacks a clinical

    examination room, PPE cart and other basic infection control features.

           63.     Staff in the isolation unit identified these two men as the only two people

    currently being housed for suspected or confirmed COVID-19. According to jail staff, these men

    are the only two people in MDC identified as having or suspected of having COVID-19. The

    gross failures in MDC’s response to their repeated attempts for assessment and care indicate

    multiple systemic failures in the overall COVID-19 response. I am therefore concerned that

    people are infected with COVID-19 who are not being detected by the facility, and that as the

    outbreak spreads, some of these people (detainees and staff alike) will become gravely ill when

    early detection of their illness, and slowing of the outbreak spread, could have instead been

    implemented.

    VII.   Minimum Expectations of Correctional Best-Practices

           64.     Given the severity of the COVID-19 outbreak, and the clear guidelines outlined

    by the CDC, I would have expected that MDC implemented the following simple procedures in

    order to slow the spread of COVID-19:

                   a. Screening of all detainees for multiple COVID-19 signs and symptoms, even

                       when individual temperatures are within normal limits;

                   b. Screening for all detainees who arrive at the MDC consistent with CDC

                       guidelines, including for those returning from hospital admissions, and those

                       who are transferred from other correctional settings;

                   c. Adoption of a standardized COVID-19 surveillance tool which includes

                       COVID-19 symptoms and signs, including temperature checks, to be




                                                      19
Case 1:20-cv-01590-RPK-RLM
           Case
            Case1:19-cr-00492-RA
                 1:19-cr-00492-RA
                              Document
                                  Document
                                   Document
                                       72-153-1
                                            54
                                             Filed
                                                 Filed
                                                  Filed
                                                   04/30/20
                                                       05/26/20
                                                        05/26/20
                                                              Page
                                                                 Page
                                                                  Page
                                                                   20 of
                                                                      25
                                                                       2022
                                                                          ofofPageID
                                                                              27
                                                                               22    #: 1735



                    administrated twice daily by nursing staff to all incarcerated persons who

                    possess high-risk factors, patients in quarantine, and patients in isolation;

                 d. All patients who are suspected or confirmed to have COVID-19 should receive

                    a standardized clinical evaluation at least daily by nursing staff in a clinical

                    setting and not cell-side;

                 e. Same-day review of every sick-call slip and electronic submission that will (i)

                    trigger immediate (same day or next morning) assessment for COVID-19 and

                    (ii) provide data that creates a facility wide symptom tracking dashboard that

                    health care staff will use;

                 f. Identifying, cohorting and testing of all detainees who possess risk factors for

                    serious illness or death from COVID-19;

                 g. Quarantine of all high-risk detainees into units with routine checks for COVID-

                    19 signs and symptoms, including temperature;

                 h. All quarantine units should follow CDC guidelines for management of COVID-

                    19 including the use of appropriate PPE, cleaning of common surfaces, and

                    exclude individuals not suspected to or confirmed to have COVID-19;

                    including twice daily sign and symptom surveillance including temperature;

                 i. Testing of patients who possess more than one sign and/or symptom of COVID-

                    19;

                 j. Testing of staff who possess (i) risk factors for serious illness or death from

                    COVID-19; or (ii) more than one sign and/or symptom of COVID-19;




                                                  20
Case 1:20-cv-01590-RPK-RLM
           Case
            Case1:19-cr-00492-RA
                 1:19-cr-00492-RA
                              Document
                                  Document
                                   Document
                                       72-153-1
                                            54
                                             Filed
                                                 Filed
                                                  Filed
                                                   04/30/20
                                                       05/26/20
                                                        05/26/20
                                                              Page
                                                                 Page
                                                                  Page
                                                                   21 of
                                                                      26
                                                                       2122
                                                                          ofofPageID
                                                                              27
                                                                               22    #: 1736



                 k. Require that all staff wear personal protective equipment, including masks,

                    when interacting with any person or when touching surfaces in cells or common

                    areas;

                 l. Provide sufficient disinfecting supplies, free of charge, so incarcerated people

                    can clean high-touch areas or items (including, but not limited to, phones and

                    computers) between each use;

                 m. Repair emergency call-buttons in cells in which those do not work; in the

                    interim, conduct frequent medical rounds in those units where there are

                    malfunctioning call buttons;

                 n. Training for all staff and orderlies on the importance of reporting health-related

                    problems among detainees to medical staff;

                 o. Rotation of Spanish-speaking health staff, so that access to medical staff is

                    maximized;

                 p. Ensure that each incarcerated person receives, free of charge, adequate personal

                    hygiene supplies for hand washing, disinfectant products effective against the

                    virus that causes COVID-19 for daily cleanings; and access to daily showers

                    and daily access to clean laundry;

                 q. Provide adequate spacing of six feet or more between people incarcerated, to

                    the maximum extent possible at the jail’s current population level, so that social

                    distancing can be accomplished;

                 r. Appropriate facility staff should orient other staff and detained people on proper

                    use of masks and gloves and other PPE. Detained people to be provided with




                                                   21
Case 1:20-cv-01590-RPK-RLM
           Case
            Case1:19-cr-00492-RA
                 1:19-cr-00492-RA
                              Document
                                  Document
                                   Document
                                       72-153-1
                                            54
                                             Filed
                                                 Filed
                                                  Filed
                                                   04/30/20
                                                       05/26/20
                                                        05/26/20
                                                              Page
                                                                 Page
                                                                  Page
                                                                   22 of
                                                                      27
                                                                       2222
                                                                          ofofPageID
                                                                              27
                                                                               22    #: 1737



                       adequate access to masks and gloves at no cost to them and the facility is to

                       provide replacements when masks those masks become damaged; and

                   s. Weekly COVID-19 information sessions for detainees and correctional staff by

                       a member of the MDC health team , that cover the status of the outbreak, efforts

                       to mitigate the spread of COVID-19 and should take questions. This may

                       include distributing a written document.

                                   *       *      *        *      *

           65.     I recommend that MDC implements these practices as soon as possible.

           66.     I may develop additional recommendations as I review any supplemental

    materials or testimony in this case.

           67.     Based on the above considerations, it is evident that the MDC has failed to

    implement straight-forward best-practices derived from the CDC guidelines as well as outbreak

    best practices. Such practices would increase the safety of correctional staff, detainees and the

    general population.

           68.     I am therefore concerned about the ongoing health and safety of the population at

    the MDC, and the likelihood of the continued spread of COVID-19 therein.




     Executed on: April 30, 2020                       ____________________________
     Port Washington, New York                         DR. HOMER VENTERS




                                                      22
